       Case 20-80231                  Doc 6           Filed 02/08/20 Entered 02/08/20 23:57:54                                        Desc Imaged
                                                      Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor
                   Rock Creek Land Development, LLC                                                 EIN 20−4920079
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 2/5/20
Case number: 20−80231

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Rock Creek Land Development, LLC

2. All other names used in the
   last 8 years
3. Address                                   c/o Attorney Bruce N. Tinkoff
                                             413 East Main Street
                                             Barrington, IL 60010

4. Debtor's attorney                         Jason H Rock                                                         Contact phone 815 962−6611
                                             Barrick Switzer Law Office                                           Email: jrock@bslbv.com
    Name and address                         6833 Stalter Drive
                                             First Floor
                                             Rockford, IL 61108

5. Bankruptcy trustee                        Joseph D Olsen                                                       Contact phone 815 965−8635
                                             Yalden Olsen & Willette                                              Email: Jolsenlaw@comcast.net
    Name and address                         838 N. Main Street
                                             Rockford, IL 61103−6906

6. Bankruptcy clerk's office                 Western Division                                                     Hours open:
                                             327 South Church Street                                              8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            Rockford, IL 61101                                                   Sundays and legal holidays.
    filed at this address. You may
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    www.pacer.gov.
                                                                                                                  Date: 2/6/20

7. Meeting of creditors                      March 24, 2020 at 09:30 AM                                           Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        308 West State Street, Room 40,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Rockford, IL 61101
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
         Case 20-80231       Doc 6     Filed 02/08/20 Entered 02/08/20 23:57:54             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 20-80231-TML
Rock Creek Land Development, LLC                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-3           User: vvirgen                Page 1 of 2                   Date Rcvd: Feb 06, 2020
                               Form ID: 309C                Total Noticed: 60


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 08, 2020.
db             +Rock Creek Land Development, LLC,     c/o Attorney Bruce N. Tinkoff,     413 East Main Street,
                 Barrington, IL 60010-4501
tr              Joseph D Olsen,    Yalden Olsen & Willette,     838 N. Main Street,    Rockford, IL 61103-6906
28613725       +316 Development , LLC,    c/o Attorney Gregory Adamo,     2300 Cabot Drive, Suite. 500,
                 Lisle, IL 60532-4612
28613726       +Al & Diane Mundt,    16316 Meriel Way,     Huntley, IL 60142-8610
28613727       +American Eagle Bank,    556 Randall Road,     South Elgin, IL 60177-3315
28613728       +Attorney James A. Campion,     8600 US Hwy 14,    Suite. 201,    Crystal Lake, IL 60012-2700
28613729       +Bela Electric,    107 Hilltop Drive,     Lake in the Hills, IL 60156-1169
28613730       +Binz & Sons,    2411 Dunham Woods Road,     Harvard, IL 60033-9783
28613731       +Bob & Ellen Hadzima,    10303 Clearwater Way,     Huntley, IL 60142-8623
28613732       +Brad Betke,    207 Marquette Drive SW,     Poplar Grove, IL 61065-8888
28613733       +Bruning & Associates, PC,     ATTN: Attorney Nathan Reyes,     333 Commerce Drive, Suite. 900,
                 Crystal Lake, IL 60014-3528
28613734       +C & J Mechanical,    2910 Fritz Road,     Harvard, IL 60033-9611
28613735       +Century Tile,    747 East Roosevelt Road,     Lombard, IL 60148-4742
28613736       +Cheri & Robert Blazek,    10320 Clearwater Way,     Huntley, IL 60142-8623
28613737       +Chuck Gunnarson, Deputy General,     Counsel, Illinois EPA,     1021 N. Grand Ave. East POB 1926,
                 Springfield, IL 62705-1926
28613738       +Dave & Nancy Sufranski,    16301 Meriel Way,     Huntley, IL 60142-8610
28613740        Filler & Associates,    3901 IL-23,    Marengo, IL 60152
28613741        Filler & Associates,    POB 115,    Marengo, IL 60152-0115
28613742       +Giebel Trucking,    17816 Depot Street,     Union, IL 60180-9432
28613743       +Henning Estates HOA,    c/o Attorney Patrick Costello,     128 South County Farm Road,
                 Wheaton, IL 60187-2400
28613744       +Hines Lumber,    1050 Corporate Grove Drive,     Buffalo Grove, IL 60089-4550
28613745       +Incendio Fire Protection,     17117 IL Route 176,    Union, IL 60180-9744
28613747       +JB Construction,    1109 Alexandra Drive,     Sycamore, IL 60178-9507
28613746       +Jay & Barb Needleman,    10202 Clearwater Way,     Huntley, IL 60142-8624
28613748       +Jesus J. Cano Ramos &,    Ameyali D. Blas,     16315 Meriel Way,    Huntley, IL 60142-8610
28613749       +Jim & Cheryl McCoy,    10214 Clearwater Way,     Huntley, IL 60142-8624
28613750       +Joe & Candy Golbeck,    10319 Clearwater Way,     Huntley, IL 60142-8623
28613751       +Joe & Kim Jozwiak,    10406 Oakdale Drive,     Huntley, IL 60142-8609
28613752       +John & Nancy Thurow,    10211 Clearwater Way,     Huntley, IL 60142-8624
28613753       +Keay & Costello, PC,    ATTN: Patrick Costello,     128 S. County Farm Road,
                 Wheaton, IL 60187-2400
28613754       +Kevin & Candy Rasmussen,     16311 Meriel Way,    Huntley, IL 60142-8610
28613755       +Knobloch Plumbing Inc,    922 Brookside Court,     Marengo, IL 60152-3514
28613756       +Land Application Systems, LLC,     c/o Attorney Bruce N. Tinkoff,     413 East Main Street,
                 Barrington, IL 60010-4501
28613757       +Lee & Karen Gollhardt,    10113 Clearwater Way,     Huntley, IL 60142-8625
28613758        Lino’s Painting,    796 West 11th Street,     DeKalb, IL 60115
28613759       +Lori Flegel Designs, Inc.,     712 Red Oak Court,    Bartlett, IL 60103-2100
28613761       +MAT Enterprises, Inc.,    1870 Suncast Lane,     Batavia, IL 60510-1516
28613760       +Mary Watts,    10414 Clearwater Way,     Huntley, IL 60142-8622
28613762       +McDevitt & Sons,    6818 Harvard Hills Road,     Harvard, IL 60033-9464
28613763       +McHenry County Plan & Development,     c/o of Dennis A. Sandquist,     2200 N. Seminary Avenue,
                 Woodstock, IL 60098-2637
28613764       +McHenry County Treasurer,     2100 N. Seminay Avenue,    Woodstock, IL 60098-2642
28613765       +Mr. Goodwater,    596 N. Appleton Road,     Belvidere, IL 61008-1982
28613766       +Mr. Jay Patel/ IL EPA,    Division of Water Polution Control,      9511 Harrison Street,
                 Des Plaines, IL 60016-1563
28613767       +Muscarello Law, LLC,    4N645 School Road,     Saint Charles, IL 60175-6508
28613768       +Old World Stone,    11271 Kiley Drive,     Huntley, IL 60142-6940
28613769       +Pam & Don Harris,    10407 Clearwater Way,     Huntley, IL 60142-8622
28613770       +Pat & Mario Giannoni,    16312 Meriel Way,     Huntley, IL 60142-8610
28613771       +Peg & Jeff Schramuk,    10218 Clearwater Way,      Huntley, IL 60142-8624
28613772       +Performant Recovery, Inc.,     POB 9045,    Pleasanton, CA 94566-9028
28613773       +Richard & Lori Nolden,    10105 Clearwater Way,     Huntley, IL 60142-8625
28613774       +Robin Costello & Jaime Leyva,     16220 Meriel Way,    Huntley, IL 60142-8611
28613775       +Runde’s Landscape Contractors,     9N315 IL Route 47,    Elgin, IL 60124-8725
28613776       +Southern Lakes Tile & Marble,     1713 Sunset Drive,    Twin Lakes, WI 53181-9733
28613777       +Stark Service Inc,    21816 W. Railroad Street,     Marengo, IL 60152-9113
28613778       +Terry & Pat Williams,    10311 Clearwater Way,     Huntley, IL 60142-8623
28613779       +Thomas S. Rakow / POA Paul Doran,     c/o Attorney Bruce N. Tinkoff,     413 East Main Street,
                 Barrington, IL 60010-4501
28613780        Tim & Carol Partridge,    12956 West IL Drive,     Huntley, IL 60142
28613781       +Tip Top Roofing,    POB 195,    Sycamore, IL 60178-0195
           Case 20-80231            Doc 6       Filed 02/08/20 Entered 02/08/20 23:57:54                        Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-3                  User: vvirgen                      Page 2 of 2                          Date Rcvd: Feb 06, 2020
                                      Form ID: 309C                      Total Noticed: 60


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jrock@bslbv.com Feb 07 2020 02:44:11     Jason H Rock,
                 Barrick Switzer Law Office,   6833 Stalter Drive,   First Floor,   Rockford, IL 61108
28613739        EDI: IRS.COM Feb 07 2020 07:08:00     Department of the Treasury,   Internal Revenue Service,
                 Kansas City, MO 64999-0010
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 6, 2020 at the address(es) listed below:
              Jason H Rock    on behalf of Debtor 1   Rock Creek Land Development, LLC jrock@bslbv.com,
               pthiering@bslbv.com
              Joseph D Olsen    Jolsenlaw@comcast.net, il46@ecfcbis.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
                                                                                             TOTAL: 3
